Exhibit 10.1

 



*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 



SECOND AMENDMENT TO

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (this
“Second Amendment”) is made and entered into as of August 5, 2016 (“Amendment
Date”) by and between CEDARS-SINAI MEDICAL CENTER, a California nonprofit public
benefit corporation (“CSMC”) and CAPRICOR, INC., a Delaware corporation
(“Licensee”), under the following circumstances:

 

A.CSMC and Licensee entered into an Amended and Restated Exclusive License
Agreement dated December 30, 2013, as amended by a First Amendment dated March
20, 2015 (the “License Agreement”). The License Agreement pertains to
technologies related to cardiosphere derived cells (“CDCs”).

 

B.CSMC subsequently filed U.S. provisional patent application […***…].

 

C.The parties desire to amend the License Agreement as further described herein
to incorporate rights to U.S. patent application […***…].

 

D.Rights to U.S. patent application […***…] are being licensed by CSMC to
Licensee in that certain Third Amendment to License Agreement (“Exosomes Third
Amendment”) executed concurrently herewith.

 

E.It is the intent of the parties that all rights embodied in U.S. patent
application […***…] are licensed from CSMC to Licensee through the combination
of this Second Amendment and the Exosomes Third Amendment.

 

F.The parties also desire to amend the License Agreement as further described
herein to add rights encompassed within U.S. patent applications […***…].

 

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the License Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.        Defined Terms. Terms not otherwise defined herein shall have the
meaning ascribed to them in the License Agreement.

 

2.        Amendments to the License Agreement.

 

(a)          All rights pertaining to CDCs, including their use in treatment of
heart failure with preserved ejection fraction, encompassed within the following
U.S. Patent Application number are hereby added to Schedule A (Patent Rights) to
the License Agreement:

 

[…***…]

 

(b)          Within thirty (30) days of the Amendment Date, Licensee shall pay
to CSMC a non-refundable upfront fee in the amount of two thousand five hundred
U.S. dollars ($2,500) with respect to the patent application referenced in
Section 2(a) hereof.

 

(c)          The following patent applications are hereby added to Schedule A
(Patent Rights) to the License Agreement:

 

[…***…]

 

(d)          Within thirty (30) days of the Amendment Date, Licensee shall pay
to CSMC the unreimbursed costs, including attorney’s fees and filing fees,
actually incurred to date by CSMC in the preparation and/or prosecution of the
patent applications referenced in Section 2(c) hereof, which amount to a total
of $10,072.61 as of the Amendment Date (and which amount shall be
non-refundable).

 

3.        Other Provisions. This Amendment is a revision to the License
Agreement only, it is not a novation thereof. Except as otherwise provided
herein, the terms and conditions of the License Agreement shall remain in full
force and effect.

 

4.        Further Assurances. Each of the parties hereto shall execute such
further documents and instruments and do all such further acts as may be
necessary or required in order to effectuate the intent and accomplish the
purposes of this Amendment.

 

5.        Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

*       *       *       *       *

 

 

 2 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Amended and Restated Exclusive License Agreement as of the day and year first
above written.

 

 

 

Dated: August 2, 2016 CAPRICOR, INC.                             By:   /s/ Karen
Krasney        Name:  Karen Krasney, Esq.        Title:  Executive Vice
President,           General Counsel                                           
                 Dated: August 5, 2016 CEDARS-SINAI MEDICAL CENTER              
              By:  /s/ James D. Laur, Esq.        Name:   James D. Laur, Esq.   
     Title:  Vice President,        Legal & Technology Affairs                
                        By:  /s/ Edward M. Prunchunas        Name:  Edward M.
Prunchunas        Title:  Executive Vice President,           Finance & Chief
Financial Officer

 



 3 

